Citation Nr: 0303843	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel






INTRODUCTION

The veteran had active service totaling 3 years and 8 months 
between July 1965 and February 1970.  

The appeal arises before the Board of Veterans' Appeals from 
a February 1999 rating action by the RO.  

The veteran was afforded a hearing at the RO in November 
1999.  

A review of the record also shows that a service organization 
informed both the veteran and VA that it had revoked its 
representation pursuant to 38 C.F.R. § 20.608(a), on November 
14, 2002, prior to the certification of the appeal to the 
Board by the RO.  



REMAND

After a thorough review of the record, the Board finds that 
this case must be remanded to the RO so that verification of 
the veteran's claimed stressors can be undertaken.  

The veteran's service records show that he had approximately 
three years and eight months of honorable active service in 
the Navy between July 1965 and February 1970.  The service 
records also show that he was unavailable for the periods 
between April 25-28, 1966; from June 23 to July 10, 1966; and 
from September 16 to November 28, 1966.  He also had periods 
of confinement from July 25 to September 13 1966; November 
30, 1966 to January 10, 1967; and from January 11, 1967 to 
June 1, 1967.  

A review of the record shows that the veteran filed his claim 
in September 1998, after he had received treatment from at a 
Vet Center.  A report dated in September 1998 from the Vet 
Center shows that the veteran reported having had two tours 
in the Republic of Vietnam between 1966 and 1968 while in the 
Navy, the first while serving on a destroyer, the USS 
EVERSOLE, and the second, while serving on a cruiser, the USS 
TOPEKA.  

The veteran reportedly experienced "regular intense fear" 
as a result of his experiences when his ship shelled the 
enemy.  

This record also shows that the veteran reported having 
experienced panic attacks while descending into a small space 
on his ship where paint was stored and having found a close 
friend of his dead, due to a gunshot wound to the head, while 
on night watch.  

The veteran has been diagnosed as having PTSD, and it has 
been opined that he became symptomatic soon after his 
discharge.  

In response to the RO's inquiry for more information on the 
veteran's stressful events during his active service, the 
veteran completed a stressor questionnaire that was received 
by VA in November 1998.  The veteran reported that:  (1) his 
ship fired on the enemy and he received reports on how many 
people were killed, and that (2) he found a dead sailor on 
night watch.  He identified the dead seaman as: "Gary 
Seaman", and noted that the veteran found him in December 
1967 on board the USS TOPEKA, with a fatal gunshot injury to 
the head.  The veteran indicated that there was a subsequent 
formal investigation.  

The Board's review of the record shows that verification of 
this information concerning the veteran's second claimed 
stressor has apparently not been attempted by the RO.  As 
noted on his VA Form 9, the veteran believes that once the 
deck logs of the USS TOPEKA have been obtained, this 
information will be verified.  

The veteran was afforded a local hearing at the RO in 
November 1999 when he clarified that his duties while in the 
US Navy constituted that of a Boatswain's Mate and that he 
cleaned, painted, steered and tied the ship, as well as 
handled the supplies, and kept watch of the ropes.  During 
the times of shelling, the veteran clarified that he would 
pass shells into a gun turret and was also responsible for 
damage control.  

The Board also finds that all pertinent treatment records for 
the veteran should be obtained in this case and that he 
should be afforded a VA psychiatric examination.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain copies of all medical records 
referable to psychiatric treatment 
received by the veteran.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
give a comprehensive statement regarding 
his claimed stressors.  He should be 
asked to comment specifically about the 
location and date of each event 
identified; the unit to which he was 
assigned at the time; and the full names 
of other individuals participating; in 
addition to any other identifying 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.  

3.  The RO then should prepare a summary 
of all the veteran's claimed stressors 
for submission to the appropriate agency, 
along with copies of his DD Form 214 and 
DA Form 20 or equivalent service 
documents, so that the agency can 
undertake to provide information that 
might corroborate the alleged stressors.  

4.  After receipt of the above requested 
evidence, the RO should next schedule the 
veteran for a VA examination in order to 
determine that nature and likely etiology 
of the claimed PTSD.  Specifically, the 
VA examiner should be asked whether the 
veteran now meets the criteria in DSM-IV 
for a PTSD diagnosis and identify any 
specific stressor that supports that 
diagnosis.  

5.  The RO should then review the 
veteran's claim.  If the decision remain 
adverse to the veteran, he and his 
representative, if any has been 
appointed, should be furnished with a 
Statement of the Case (SSOC) and with a 
reasonable period of time within which to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

